Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 24-46, are pending in this application.
Claims 1-23, are deleted.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 45-46, are rejected under 35 U.S.C. 101 because the claimed inventions lack patentable utility.  Under US patent practice, a use claim without setting forth the steps involved in the process is an improper definition of a process, under 35 U.S.C.  See Ex parte Dunki, 153 USPQ 678 (Bd. App, 1967) and Clin. Products v. Brenner, 149 USPQ 475 (D.D.C., 1966). By deleting the claims, the rejection would be overcome.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-46, are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to non-limiting cells for therapeutic purposes, which may be in the hundreds of thousands. The claims embraced all the cells for therapeutic purposes that are known today and those that may be discovered in the future. To ascertain the cells and their therapeutic purposes, one must read the specification and other external sources into the claims contrary to several precedent decisions by the US courts and official practice. There is no disclosure in the specification how to make all the cells and their therapeutic purposes that are known today and those that may be discovered in the future. 
As known in the art, different cells from different parts of the body including cells from the blood have different procedures for isolating, propagating and/or preserving them (enablement), and the utilities are different. However, the specification fails to disclose how to make all the cells for therapeutic purposes that are known today and those that may be discovered in the future, and their respective utilities. Publications for preparing myoblast and mesenchymal stem cells are disclosed at page 12, line 33 and page 17, lines 14-16, respectively. The disclosure on platelet lysate at page 19 is incomplete. The publication cited at page 12 is a foreign document, not translated and filed as required under the US patent practice. The examples are not commensurate in scope with the scope of the cells. Even then, there is no incorporation by reference of publications and the sections where the  process of making all the non-limiting cells for therapeutic purposes can be found. This is also true for the cells in claim 39. See 37 CFR 1.57(b), 1.57(c)(1) to (3). See also MPEP 608.01(p).
The claims are broader in scope than the specification enabling disclosure. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d. 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
Applicant should note that enablement requirement is an “essential material”. See 37 CFR 1.57(b), 1.57(c)(1) to (3). See also MPEP 608.01(p), which states as follows: 
“A mere reference to another application, publication or patent is not an incorporation of anything therein into the application containing such reference for the purpose of satisfying the requirement of 35 USC 112, first paragraph. In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973). . . . Particular attention should be directed to the subject matter and the specific portions of the referenced document where the subject matter being incorporated may be found”. By deleting the claims, the rejection would be overcome.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 24-38, 40-46, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For the reasons set forth above applicant fails to particularly point out and distinctly claim the subject matter, which the applicant regards as the invention. By adding claim 39 to claim 24, the rejection would be overcome.
The phrase “at least one C3-5-alkanediol”, e.g. claim 24, is confusing. It is not clear what applicant is claiming. By deleting the phrase in every occurrence, the rejection would be overcome.
Claims 41-46, are drawn to non-limiting steps of performing cryopreservation, mixing and freezing the samples, known today and those that may be discovered in the future.  The claims must cite novel and non-obvious procedure for performing cryopreservation, mixing and freezing of the samples. Applicant may consider re-writing the claims as ‘a method of using the composition of claim 24 for cryopreservation of  . . . cells . . .
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim [32, 39-40] does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claims 32, 40, recite broad recitations, they also recite “preferably” and claim 39 recites “such as”, “in particular human ones”, followed by the narrower statements of the range/limitation. Appropriate corrections are required.
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 24-46, are rejected under 35 U.S.C. Nakatsuji et al., US 2005/0026133 A1, in view of Goldstein et al., US 2004/0209235 A1, and Morgan et al., US 2017/0051252 A1 (effective filing date 4/25/2014). 
Applicant claims composition comprising at least one saccharide, at least one amino acid, DMSO or at least one C3-5-alkanediol, at least one antioxidant and cells for therapeutic purposes, wherein the pH is between 7.0 - 8.5. Applicant claims method for cryopreservation of the cells using the composition (claims 41-46).  The composition further comprises albumin (claim 36) or platelet lysate (claim 37) or at least one vitamin (claims 30-31) or at least one bicarbonate salt (claim 38).  In preferred embodiments, the saccharide is mono-, di- or tri saccharide (claim 26). Specific amino acids (claims 27-29, 40), specific C3-5-alkanediols (claims 32-33), specific antioxidants (claims 34-35) and specific cells (claims 39) are claimed.  
Determination of the scope and content of the prior art (MPEP 2141.01 
Morgan et al., teach methods for making therapeutic cells and cryopreserving thereof. The therapeutic cells include gene modified T cells (tumor infiltrating lymphocytes), which are obtained from a patient’s lymph node [0004-0081, 0165-0203].  They are cultured to activate, stimulate and proliferate the cells [0197]. The cells are cryopreserved in a controlled rate freezer [0266] at -80C to -135C [0195]; wherein the cryopreservation composition may include PBS containing 20% DMSO, 8% human serum albumin, dextrose, or other suitable media [0193-0195].  The cells may be NK cells, [0118]. See the entire document.
Nakatsuji et al., teach cryopreservation of cells with compositions comprising 12-50% DMSO, saccharides (glucose), serum albumin, amino acids and antioxidants [0053-0064], propylene glycol (C3-alkanediol, abstract, [0011-0013]); and a physiologically acceptable medium (basal medium), [0065)].  The specific amino acids and antioxidants [0063] are the same as in the instant claims. 
The methods include culturing the cells to obtain a cell mixture, mixing the cells in the cryopreservation medium, freezing to -80C in a container (see Frosty Product information sheet) submerged in isopropyl alcohol, and then liquid nitrogen or at -130C temperature or below. See the entire document, particularly the abstract and the examples.
Goldstein et al., teach methods comprising freezing and storing of tissue cells from various parts of human body including blood, [0002-0003], [0065], in containers, [0072-0074] at temperatures from -80C to -200C, [0026-0029, 0070-0071] in controlled rate freezers, e.g. example 2.  The tissues are useful for transplantation. The method comprises adding the cells to a composition and freezing the cells [0065]. The composition comprises a physiologically acceptable buffer  [0042-0045]; 5-30% serum; sucrose and/or trehalose [0049]; 5-30% propane diols, propylene glycol (propane 1,2 diol) and/or glycols [0055-0056]; 0.1-1.5M cysteine and/or coenzyme Q10, [0061-0062]. The composition comprises water, and a buffer (physiological medium). The pH is between 6-8, preferably 7.4 at 25oC and may comprise a bicarbonate salt. The pH may be optimized to obtain the desired pH [0042-0044]. Goldstein et al., teach compositions comprising DMSO/serum as conventional media for cryopreserving tissues for implantation [0097], [0100]. See the entire document.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and the prior arts is that applicant’s invention is a selective combination of prior arts’ inventions. The pH is slightly different but there is substantial overlap.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the teachings by the prior arts that their compositions are useful for cryopreservation, the desire of applicant 1) to claim new composition useful for cryopreservation and 2) to avoid the prior arts.  
The invention is no more than a selective combination of prior arts, done in a manner obvious to one of ordinary skill in the art.  There is no indication in the prior arts that would lead one of ordinary skill in the art to doubt the selective combination could not be made. 
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, it is not beyond the ordinary skill of a Scientist to use conventional techniques in performing selective combination of prior arts’ compositions. Such is deemed invention of reasoning, not of creativity, KSR, supra.
Establishing pH is not patentable significant under the US patent practice. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable range or amount”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955).  Applicant did as suggested by Goldstein et al.  It takes no more than tradition techniques to establish the pH. Besides, there is substantial overlap of the pH ranges such that one of ordinary skill would have expected them to have the same effect. Titanium Metals Corp. v. Banner, 227 USPQ 773, 779 (Fed. Cir. 1985).  Therefore, one of ordinary skill would have known and be motivated to establish a pH range at the time the invention was made with reasonable expectation of success. This is also true for temperature, pressure and amount/concentration.
The claims are not patentable because, under the US patent practice, the combination of non-patentable inventions is not patentable. Cells for therapeutic purposes, saccharides, amino acids, DMSO, C3-5-alkanediols, antioxidants, albumin, platelet lysate, bicarbonate salts and their various compositions are notoriously known in the art or disclosed in the prior arts.  Methods of using the compositions for cryopreservation of therapeutic cells are also notoriously known. They were in the public domain prior to the time this application was filed.  While the combination may perform a useful function, it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  Applicant cannot claim the composition of compounds or products that are not applicant’s inventions. In re Best, 195 USPQ 430 (CCPA, 1977). In re Shetty, 195 USPQ 753 (CCPA, 1977).
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
A skilled artisan would have perceived reasonable expectation of success in combining them and using them exactly as taught by the prior arts. The predictable use of prior art’s elements according to their established functions is prima facie obvious, Wyers, supra.  
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-46, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, of U.S. applications No. 17/293,867.  Although the claims at issue are not identical, they are not patentably distinct from each other because, the inventions in US ‘867, and in the instant are similar. The process is the same non-limiting steps of cryopreservation, mixing and freezing. The difference is the constituents of the compositions: in US ‘867, no DMSO or C3-5-alkanediol is included. But, the term comprising in US ‘867, is an open-ended term, which implies there are other constituents not recited in the claims, such as DMSO or C3-5-alkanediol.
Claims 41-46, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-21, of U.S. application No. 15/740,630.  Although the claims at issue are not identical, they are not patentably distinct from each other because, the inventions in US ‘630, and in the instant are similar. The process is the same non-limiting steps of cryopreservation, mixing and freezing. The difference is the constituents of the compositions: in US ‘630, no C3-5-alkanediol is included. The term comprising in US ‘630, is an open-ended term, which implies there are other constituents not recited in the claims, such as C3-5-alkanediol.
Specification
The specification is objected to because page 19, has only one line. The disclosure on platelet lysate is incomplete. The rest of the information must be added. However, such may raise the issue of new matter rejection.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
May 4, 2022